UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 001-34027 FUND.COM INC. (Exact name of registrant as specified in its charter) Delaware 30-0284778 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 14 Wall Street, 20thFloor, New York, New York 10005 (Address of principal executive offices) (212) 618-1633 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x As of May 1, 2010, there were 104,137,905 shares of the registrant’s par value $.001 per share Class A Common Stock, and 5,462,665 shares of the registrant’s par value $.001 per share Class B Common Stock and 400,000 shares of the registrant’s par value $.001 Preferred Stock, issued and outstanding. Fund.com Inc. Quarterly Report on Form10-Q Table of Contents PAGE PARTI FINANCIAL INFORMATION Item 1. Consolidated Balance Sheets at March 31, 2010 (unaudited) and December 31, 2009 (audited). F-1 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2010 and 2009, and September 20, 2007 (inception) through March 31, 2010. F-2 Consolidated Statements of Stockholders' Equity (unaudited) for the period September 20, 2007 (inception) through March 31, 2010. Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2010 and 2009, and September 20, 2007 (inception) through March 31, 2010. F-3 Notes to Unaudited Consolidated Financial Statements. F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4T. Controls and Procedures. 12 PARTII OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 16 Item 4. (Removed and Reserved). 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signatures 17 i Cautionary Statement Concerning Forward-Looking Statements Our representatives and we may from time to time make written or oral statements that are "forward-looking," including statements contained in this Quarterly Report on Form 10-Q and other filings with the Securities and Exchange Commission, reports to our stockholders and news releases. All statements that express expectations, estimates, forecasts or projections are forward-looking statements within the meaning of the Act. In addition, other written or oral statements which constitute forward-looking statements may be made by us or on our behalf. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates," "projects," "forecasts," "may," "should," variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions which are difficult to predict. These risks may relate to, without limitation: · although we believe our status has changed as a result of our acquisition of Weston Capital Management, LLC (“Weston Capital”) on March 29, 2010, as of December 31, 2009 we were still in the stage of development and have earned limited revenue to date; · excluding our Weston Capital subsidiary, we have a limited operating history, which limits the information available to you to evaluate our business, and have a history of operating losses and uncertain future profitability; · we willrequire substantial additional financing; · the interests of our controlling shareholders could conflict with those of our other shareholders resulting in the approval of corporate actions that are not in your interests; · may be exposed to risks relating to our disclosure controls and our internal controls and may need to incur significant costs to comply with applicable requirements; · if we are unable to establish appropriate internal financial reporting controls and procedures, it could cause us to fail to meet our reporting obligations, result in the restatement of our financial statements, harm our operating results, subject us to regulatory scrutiny and sanction, cause investors to lose confidence in our reported financial information and have a negative effect on the market price for shares of our common stock; · we may issue additional shares of preferred stock that could defer a change of control or dilute the interests of our common shareholders and our charter documents could defer a takeover effort, which could inhibit your ability to receive an acquisition premium for your shares or your ability to sell your shares of common stock; · we depend on the services of our executive officers, and a loss of any of these individuals may harm our business; · our future is dependent on the successful development of the Company’s technology, products and services; · the market acceptance of a new investment content provider is uncertain; · we will need to expand our skilled personnel and retain those personnel that we do hire; · we will need to successfully manage our growth, which we expect to be significant for the foreseeable future; · we must reach agreements with third parties to supply us with the hardware, software and infrastructure necessary to provide our services, and the loss of access to this hardware, software or infrastructure or any decline or obsolescence in functionality could cause our customers’ businesses to suffer, which, in turn, could decrease our revenues and increase our costs; · we may be impacted by general economic conditions, which would negatively affect our business; · the rates we charge for our services may decline over time, which would reduce our revenues and adversely affect our profitability; ii · the market for web investment content is competitive; · if we are unable to develop our web services and content, our business will suffer; · any factors that limit the amount advertisers are willing to spend on advertising on our web sites could have a material adverse effect on our business; · if we fail to detect click-through fraud or unscrupulous advertisers, we could lose the confidence of our advertisers, thereby causing our business to suffer; · we face government regulation and legal uncertainties, which could increase our costs or limit our business opportunities; · risks related to our Exchange Traded Funds; · risks related to our Investment Management business; · risks related to our Professional Employer Organization business; and · risks related to our Educational Content business. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in or suggested by such forward-looking statements. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. Readers should carefully review the factors described herein and in other documents we file from time to time with the Securities and Exchange Commission, including our Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K, and any Current Reports on Form 8-K filed by us. iii PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FUND.COM INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS For the three months ended March 31, 2010 and the year ended December 31, 2009 March 31, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Advances and other receivables - Prepaid expenses Total current assets Property, plant and equipment, net Intangible Assets Goodwill - Investments Advances from future revenues TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll Accrued expenses Current portion of notes payable - Total current liabilities LONG TERM LIABILITIES Note payable TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, $.001 par value, 10,000,000 shares authorized, 400,000 issued and outstanding at March 31, 2010 and December 31, 2009 Class A Common stock, $0.001 par value, 300,000,000 shares authorized; 69,465,905 and 46,115,905 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Class B Common stock, $0.001 par value, 10,000,000 shares authorized; 5,462,665 and 6,387,665 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in-capital Common Stock subscribed but not issued Accumulated deficit during the Development Stage ) ) Total stockholders' equity attribtable to Fund.com, Inc. and Subsidiaries NONCONTROLLING INTEREST ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 FUND.COM INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 FOR THE PERIOD SEPTEMBER 20, 2007 (INCEPTION) THROUGH MARCH 31, 2010 September 20, 2007 Three Months Ended Three Months Ended (Inception) through March 31, 2010 March 31, 2009 March 31, 2010 Revenue $ $ $ Costs of revenue - - - Gross profit Operating expense Loss from operations before interest income and provision for (benefit from) income tax ) ) ) Other income Interest income Impairment charge - intangible asset - - ) Interest expense - ) Income tax expense - - ) ) ) Net loss attributable to non-controlling interest Net loss attributable to Fund.com Inc. ) ) ) Net loss per common share - basic and diluted (Class A & B) $ ) $ ) $ ) Weighted average number of shares outstanding: during the period - basic and diluted (Class A) Weighted average number of shares outstanding: during the period - basic and diluted (Class B) The accompanying notes are an integral part of these consolidated financial statements F-2 FUND.COM INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 FOR THE PERIOD SEPTEMBER 20, 2007 (INCEPTION) THROUGH MARCH 31, 2010 September 20, 2007 Three Months Ended Three Months Ended (Inception) through March 31, 2010 March 31, 2009 March 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Compensation recognized under stock incentive plan Issuance of common stock on conversion of IP Global note - Noncontrolling interest ) ) ) Depreciation - Net assets acquired as a result of acquisition of Weston Capital Management, LLC - Impairment of intangible asset - - Changes in assets and liabilities: (Increase) in accounts receivable ) - ) (Increase) decrease in prepaid expenses - ) (Increase) in advances ) - ) Increase in accounts payable Increase in accrued payroll Increase in accrued expenses - Increase in accrued interest - ) Accrued interest from certificate of deposit - ) - Net cash Provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Property, Plant and Equipment ) ) ) Purchase of Investments ) ) Certificate of deposit - - Advances from future revenues - - ) Purchase of Intangible Assets - - ) Payments made on acquisition of Weston Capital Management LLC ) - ) Net cash used ininvesting activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock - Proceeds from Notes Payable Repayment/ conversion of Notes Payable ) ) Advances from shareholders - - Repayment of shareholders advances - - ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF YEAR - CASH, END OF PERIOD $ $ $ Supplemental Disclosures Cash paid during the year for interest $
